                                         Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     RONALD G. DENICOLO, ET AL.,                         CASE NO. 19-cv-00210-YGR
                                   9                   Plaintiffs,                           ORDER DENYING MOTION OF DEFENDANT
                                                                                             VIKING FOR SUMMARY JUDGMENT
                                  10             vs.
                                                                                             Dkt. No. 105
                                  11     THE HERTZ CORPORATION, ET AL.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On January 11, 2019, plaintiff Ronald G. DeNicolo, Jr. filed this putative class action

                                  15   complaint against Viking Client Services, LLC, d/b/a Viking Billing Service (“Viking”) and The

                                  16   Hertz Corporation (“Hertz”). On October 14, 2019, plaintiff Fox was added by an amended

                                  17   Complaint. DeNicolo alleges four claims against Viking: violation of the federal Fair Debt
                                       Collection Practices Act (FDCPA), 15 U.S.C. sections 1692f and 1692e; violation of the Illinois
                                  18
                                       Vehicle Code (“IVC”), 625 ILCS § 5/6-305.2; declaratory judgment under 28 U.S.C. § 2201.
                                  19
                                       Plaintiff Fox alleges four claims against Viking for: violation of California’s Rosenthal Fair Debt
                                  20
                                       Collection Practices Act (the “Rosenthal Act”), Cal. Code § 17.1800; California’s Unfair
                                  21
                                       Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; California Consumer
                                  22
                                       Remedies Act (“CCRA”), Cal. Civ. Code §§ 1750, et seq.; and declaratory judgment.
                                  23
                                              Presently before the Court is Viking’s motion for summary judgment on all claims asserted
                                  24
                                       by plaintiffs. (Dkt. No. 105.) Having carefully considered the papers submitted, the oral argument
                                  25
                                       of the parties, the admissible evidence, and the pleadings in this action, and for the reasons set
                                  26   forth below, the Court DENIES the Motion for Summary Judgment. Viking has failed to set forth
                                  27   admissible evidence to support its motion and has failed to carry its burden to show that the debts
                                  28   and collection activities here are not covered by the FDCPA and Rosenthal Act, respectively.
                                            Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 2 of 18




                                   1   I.       BACKGROUND

                                   2            A.     Viking’s Contacts with DeNicolo

                                   3            On February 8, 2018, plaintiff DeNicolo rented a car from a Hertz affiliate, Thrifty, at the

                                   4   San Francisco airport. DeNicolo had travelled to San Francisco to meet with a business client. He
                                       testified that there was no “personal aspect” to the trip. (Motion, Exh F. [DeNicolo Depo.] at 32-
                                   5
                                       33.) DeNicolo stayed overnight and returned the car the next day, February 9, 2018, before
                                   6
                                       returning home.
                                   7
                                                On March 1, 2018, Hertz placed with Viking a claim of alleged damage to the rental car
                                   8
                                       during DeNicolo’s rental period. (Def. Fact 9.) Viking provides billing and collection services for
                                   9
                                       Hertz including billing for claims of damage to rental vehicles. (Belew Declaration in Support of
                                  10
                                       Opposition, Dkt. No. 111-2, Exh. 2, [Bacon Depo.] at 27:19-28:19.) That same date, Viking
                                  11
                                       requested that its letter vendor, RevSpring, issue a form letter regarding first written notice of loss
                                  12
Northern District of California




                                       to DeNicolo. (Def. Fact 10.) Viking contends that this initial letter was flagged as having an
 United States District Court




                                  13   incorrect mailing address and a Viking employee updated the account with a valid address on
                                  14   March 5, 2018, but no letter was sent at that time.
                                  15            Viking attempted to contact DeNicolo by calling the cellphone number on the account four
                                  16   times in March and April of 2018. Those calls either were not answered or were answered by
                                  17   someone stating that it was a wrong number. (Def. Facts 14, 15, 17, 18; Pl. Addt’l Fact 42.)

                                  18   During these calls, Viking did not identify itself, state that it was calling on behalf of the Hertz or

                                  19   Thrifty rental agencies, or mention DeNicolo’s car rental in February 2018. (Pl. Addt’l Fact 43,

                                  20   44.)

                                  21            On or around May 29, 2018, Viking sent its first letter to plaintiff DeNicolo, 109 days after
                                       he had returned the rental vehicle. (Belew Decl. Exh 4.) The letter demanded immediate payment
                                  22
                                       and stated that “your payment must be received in our office within 30 days from the date of this
                                  23
                                       letter.” (Id.) It did not disclose that Viking was attempting to collect a debt, nor that any
                                  24
                                       information Viking gathered would be used for that purpose, as required by 15 U.S.C. §
                                  25
                                       1692e(11). Likewise, the letter did not state that DeNicolo could demand verification of the debt,
                                  26
                                       or that the debt would be assumed valid unless it was disputed within 30 days.
                                  27

                                  28
                                                                                          2
                                         Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 3 of 18




                                   1          On June 6, 2018, DeNicolo called Viking and stated that he did not damage the vehicle.

                                   2   (Def. Fact 19.) Viking’s representative offered to email DeNicolo supporting documentation and

                                   3   provided contact information for a different representative who was handling the damage claim

                                   4   account. On June 7, 2018, Viking’s representative called DeNicolo at which time DeNicolo
                                       advised that he had an attorney representing him on the matter. (Def. Fact 21.)
                                   5
                                              B.      Viking’s Contacts with Fox
                                   6
                                              Plaintiff Fox returned a rental vehicle to Hertz on April 2, 2019. (Def. Fact 22.) Viking
                                   7
                                       offers a document entitled “incident report” apparently created by Hertz, dated April 2, 2019, in
                                   8
                                       which Fox was identified as the renter of a vehicle that was damaged. (Motion at Exh. P, Dkt. No.
                                   9
                                       105-17.)1 Hertz placed the claim for vehicle damage with Viking. (Def. Fact 9.)
                                  10
                                              On April 23, 2019, Viking mailed plaintiff Fox a letter that was Fox’s first notice of the
                                  11
                                       claimed damage bill. (Def. Fact 25; Belew Decl. Exh. 13.) The letter included a number to call to
                                  12
Northern District of California




                                       discuss the claim process. (Def. Fact 26.) Fox initially contacted Hertz upon receipt of the letter
 United States District Court




                                  13   on April 26, 2019, and then called Viking and left a voicemail on May 2, 2019. (Def. Fact 27.)
                                  14   Viking returned his call on May 3, 2019, at which time Fox spoke with the Viking representative
                                  15   for approximately 10 minutes. (Def. Fact 29.) During the call, the agent immediately addressed
                                  16   Fox’s assertion that he did not owe the damage claim and she never demanded payment, telling
                                  17   Fox, “if it’s not yours, I don’t want you to pay it.” (Def. Facts 31, 33.) When plaintiff Fox

                                  18   advised he had pictures proving he returned the car in the same condition as when he rented it, the

                                  19   agent asked him to send her the pictures for review and, if everything matched up, Viking would

                                  20   close the file. (Def. Fact 32.) Within two weeks of the call, plaintiff Fox received an email from

                                  21   Hertz confirming that the damage claim was closed. (Def. Fact 34.)
                                       II.    APPLICABLE STANDARD
                                  22
                                              Summary judgment is appropriate when “there is no genuine dispute as to any material
                                  23
                                       fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is
                                  24

                                  25
                                              1
                                                  The Court notes that, in addition to a lack of a declaration offering a foundation and
                                  26   basis to authenticate this document, it is partially redacted without an accompanying motion to
                                       seal; the time and date of the incident are missing from the document; and the signature of the
                                  27   customer bears no resemblance to the name Michael Fox. (Motion, Exh. P, Dkt. No. 105-17.)
                                       Plaintiff disputes Viking’s statement of facts based on this document. (See Def. Fact 23 and
                                  28   response thereto.)
                                                                                         3
                                         Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 4 of 18




                                   1   “material” if it “might affect the outcome of the suit under the governing law,” and a dispute as

                                   2   to a material fact is “genuine” if there is sufficient evidence for a reasonable trier of fact to

                                   3   decide in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                                   4   (1986). The moving party bears the initial burden of demonstrating the absence of a genuine
                                       issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). For issues where the
                                   5
                                       opposing party has the burden of proof, the moving party need only point out “that there is an
                                   6
                                       absence of evidence to support the nonmoving party’s case.” Id. at 325. The burden then shifts
                                   7
                                       to the nonmoving party to set forth, by affidavit or as otherwise provided in Rule 56, “specific
                                   8
                                       facts showing that there is a genuine issue for trial.” Liberty Lobby, 477 U.S. at 250 (internal
                                   9
                                       quotation marks omitted). Summary judgment is mandated “against a party who fails to make
                                  10
                                       a showing sufficient to establish the existence of an element essential to that party’s case, and
                                  11
                                       on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.
                                  12
Northern District of California




                                       317, 322 (1986).
 United States District Court




                                  13
                                               Where plaintiff bears the burden at trial, a moving party defendant bears the burden of
                                  14
                                       specifying the basis for the motion and the elements of the causes of action upon which the
                                  15
                                       plaintiff will be unable to establish a genuine issue of material fact. Id. at 323. The burden then
                                  16
                                       shifts to the plaintiff to establish the existence of a material fact that may affect the outcome of the
                                  17
                                       case under the governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
                                  18
                                       (1986). In the summary judgment context, a court construes all disputed facts in the light most
                                  19
                                       favorable to the non-moving party. Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004).
                                  20
                                               “When the moving party also bears the burden of persuasion at trial, to prevail on
                                  21
                                       summary judgment it must show that ‘the evidence is so powerful that no reasonable jury would
                                  22
                                       be free to disbelieve it.’” Shakur v. Schriro, 514 F.3d 878, 890 (9th Cir. 2008) (quoting 11–56
                                  23
                                       MOORE’S FEDERAL PRACTICE–CIVIL § 56.13); see also S. California Gas Co. v. City of Santa Ana,
                                  24
                                       336 F.3d 885, 888 (9th Cir. 2003) (“As the party with the burden of persuasion at trial, the Gas
                                  25
                                       Company must establish ‘beyond controversy every essential element of its’ Contract Clause
                                  26
                                       claim.”) (quoting William W Schwarzer, et al., CALIFORNIA PRACTICE GUIDE: FEDERAL CIVIL
                                  27

                                  28
                                                                                           4
                                         Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 5 of 18




                                   1   PROCEDURE BEFORE TRIAL § 14:124–127 (Rutter Guide 2001)).2

                                   2          In the summary judgment context, a court construes all disputed facts in the light most

                                   3   favorable to the non-moving party. Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004). If

                                   4   the plaintiff “produces direct evidence of a material fact, the court may not assess the credibility of

                                   5   this evidence nor weigh against it any conflicting evidence presented by” defendants. Mayes v.

                                   6   WinCo Holdings, Inc., 846 F.3d 1274, 1277 (9th Cir. 2017). “[C]redibility determinations, the

                                   7   weighing of the evidence, and the drawing of legitimate inferences from facts are jury functions,

                                   8   not those of a judge.” George v. Edholm, 752 F.3d 1206, 1214 (9th Cir. 2014) (alteration in

                                   9   original) (quotation omitted). Thus “where evidence is genuinely disputed on a particular issue—

                                  10   such as by conflicting testimony—that issue is inappropriate for resolution on summary

                                  11   judgment.” Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (internal quotation mark

                                  12   omitted); Santos v. Gates, 287 F.3d 846, 852 (9th Cir. 2002) (same).
Northern District of California
 United States District Court




                                  13   III.   DISCUSSION

                                  14          A.      DeNicolo’s Claims Based Upon Alleged FDCPA Violations

                                  15          “[T]he FDCPA prohibits debt collectors ‘from making false or misleading representations

                                  16   and from engaging in various abusive and unfair practices.’” Donohue v. Quick Collect, Inc., 592
                                       F.3d 1027, 1030 (9th Cir. 2010) (quoting Heintz v. Jenkins, 514 U.S. 291, 292 (1995)). “The
                                  17
                                       FDCPA comprehensively regulates the conduct of debt collectors, and is a strict liability statute.”
                                  18
                                       Tourgeman v. Collins Financial Services, Inc., 755 F.3d 1109, 1119 (9th Cir. 2014) (citation
                                  19
                                       omitted). Thus, debt collectors generally are liable for violating the consumer protections therein
                                  20
                                       regardless of intent, knowledge, or willfulness. Clark v. Capital Credit & Collection Servs., Inc.,
                                  21
                                       460 F.3d 1162, 1175 (9th Cir. 2006), but see 15 U.S.C. § 1692k (“A debt collector may not be
                                  22
                                       held liable in any action brought under this subchapter if the debt collector shows by a
                                  23
                                       preponderance of evidence that the violation was not intentional and resulted from a bona fide
                                  24

                                  25          2
                                                The Court notes that, while the procedural issue is not raised in the papers, Viking
                                  26   apparently would bear the burden of proof at trial on most if not all of the issues discussed herein,
                                       which are raised as affirmative defenses. See Viking’s Answer (see Dkt. No. 84, Affirmative
                                  27   Defense 1 [FDCPA does not apply to billing service and account not in default]; Affirmative
                                       Defense 2, 7 [bona fide error defenses]. The Court finds that, regardless of which party bears the
                                  28   burden on the issues raised herein, Viking has failed to establish its entitlement to summary
                                       judgment on these issues.
                                                                                         5
                                         Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 6 of 18




                                   1   error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.”

                                   2   [the “bona fide error defense”]).

                                   3          Section 1692e of the FDCPA provides that “[a] debt collector may not use any false,

                                   4   deceptive, or misleading representation or means in connection with the collection of any debt.”
                                       Section 1692f of the FDCPA provides that “[a] debt collector may not use unfair or
                                   5
                                       unconscionable means to collect or attempt to collect any debt.” “Whether conduct violates §§
                                   6
                                       1692e or 1692f requires an objective analysis that takes into account whether ‘the least
                                   7
                                       sophisticated debtor would likely be misled by a communication.’” Donohue, 592 F.3d at 1030
                                   8
                                       (quoting Guerrero v. RJM Acquisitions LLC, 499 F.3d 926, 934 (9th Cir. 2007)).
                                   9
                                              There are four elements of a FDCPA cause of action: (1) the plaintiff is a “consumer”
                                  10
                                       under 15 U.S.C. § 1692a(3); (2) the debt is one “arising out of a transaction . . . primarily for
                                  11
                                       personal, family, or household purposes”; (3) the defendant is a “debt collector” under 15 U.S.C. §
                                  12
Northern District of California




                                       1692a(6); and (4) the defendant violated one of the prohibitions in the statute. See Lange v. Prof'l
 United States District Court




                                  13   Account Servs., Inc., No. 3:19-CV-0150-HRH, 2020 WL 1302512, at *3 (D. Alaska Mar. 18,
                                  14   2020). Here, Viking moves for summary judgment on DeNicolo’s FDCPA claims on two of these
                                  15   elements: (1) whether the debt was incurred for “personal, family, or household purposes”; and (2)
                                  16   that Viking was not “debt collector” under the FDCPA because the debt was not in default at the
                                  17   time it was assigned to Viking. Because DeNicolo’s claims under the IVC and for declaratory

                                  18   judgment are contingent on the merits of the FDCPA violations, the motion as to all of the claims

                                  19   turns on these two questions.

                                  20                  1.      Debt Incurred for “Personal, Family, or Household Purposes”
                                  21          “Because not all obligations to pay are considered debts under the FDCPA, a threshold

                                  22   issue in a suit brought under the Act is whether or not the dispute involves a ‘debt’ within the

                                  23   meaning of the statute.” Turner v. Cook, 362 F.3d 1219, 1226–27 (9th Cir. 2004) (citing Slenk v.

                                  24   Transworld Sys., Inc., 236 F.3d 1072, 1075 (9th Cir.2001)). The FDCPA defines “debt” as “any
                                       obligation or alleged obligation of a consumer to pay money arising out of a transaction in which
                                  25
                                       the money, property, insurance, or services which are the subject of the transaction are primarily
                                  26
                                       for personal, family, or household purposes. . . .” 15 U.S.C. § 1692a(5). “The Act does not define
                                  27
                                       “transaction,” but the consensus judicial interpretation is reflected in the Seventh Circuit's ruling
                                  28
                                                                                          6
                                         Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 7 of 18




                                   1   that the statute is limited in its reach “to those obligations to pay arising from consensual

                                   2   transactions, where parties negotiate or contract for consumer-related goods or services.” Turner v.

                                   3   Cook, 362 F.3d at 1227.

                                   4          In determining whether a debt is incurred “for personal, family, or household purposes”
                                       (i.e., consumer) versus “business purposes” (i.e., commercial), the Ninth Circuit has directed
                                   5
                                       courts to “examine the transaction as a whole, paying particular attention to the purpose for which
                                   6
                                       the credit was extended in order to determine whether [the] transaction was primarily consumer or
                                   7
                                       commercial in nature.” Slenk v. Transworld Sys., Inc., 236 F.3d 1072, 1074 (9th Cir. 2001)
                                   8
                                       (quoting Bloom v. I.C. System, Inc., 972 F.2d 1067, 1075 (9th Cir. 1992.)). Courts must
                                   9
                                       “elevate[ ] substance over form,” giving neither the lender’s motivations nor the manner in which
                                  10
                                       the obligation is documented dispositive weight. Id.; see, e.g., Bloom, 972 F.2d at 1068 (FDCPA
                                  11
                                       “applies to consumer debts and not business loans,” fact that loan was made between friends and
                                  12
Northern District of California




                                       lender did not specify use did not change business nature of use of funds to invest in a company);
 United States District Court




                                  13   Ellis v. Phillips & Cohen Assocs., Ltd., No. 5:14-CV-05539-EJD, 2016 WL 3566981, at *3 (N.D.
                                  14   Cal. June 30, 2016) (denying summary judgment and finding triable issue as to business nature of
                                  15   debt where “business” credit card, issued in the name of both individual and corporation, was used
                                  16   for transactions that fell into “several varied categories from airfare to dry cleaning [which] are
                                  17   neither uniquely commercial nor uniquely consumer in character such that only one conclusion

                                  18   can be drawn from the evidence.”).

                                  19          In Slenk, for instance, the Ninth Circuit reversed a district court’s grant of summary

                                  20   judgment on the issue of whether the debt at issue was consumer in nature. Slenk, 236 F.3d at

                                  21   1075-76. Slenk, the borrower, was the owner and sole employee of Slenk’s Builder, a general
                                       contractor performing carpentry work. Id. at 1074. Slenk used loan funds for the purchase of a
                                  22
                                       backhoe. The invoice listed “Slenk Bldrs” as the purchaser and indicated payment of the lower
                                  23
                                       state sales tax applicable to business purchases versus consumer purchases. Id. at 1073. The
                                  24
                                       building permit documents identified the contractor as “Slenk’s Bldrs” and Slenk expensed the
                                  25
                                       cost of the backhoe as a business expense on his taxes. Id. at 1074. Despite these facts indicating
                                  26
                                       the debt was business-related, the Ninth Circuit held that “[t]he record is replete with undisputed
                                  27
                                       objective facts which, when viewed in the aggregate, create a genuine issue of material fact.” Id.
                                  28
                                                                                          7
                                         Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 8 of 18




                                   1   at 1075 (emphasis supplied). The court found evidence favoring a finding that the debt was a

                                   2   personal, consumer debt included: the loan documents themselves indicated that the money was to

                                   3   be used for the purchase of “excavation equipment and other personal goods;” the backhoe

                                   4   purchased for the purposes of building Slenk’s personal home; it was never used for any other
                                       purpose than completing his home; it was sold immediately after; and his company was not
                                   5
                                       licensed to use a backhoe. Id. at 1075-76 (emphasis supplied). Taking all the evidence into
                                   6
                                       account, the Ninth Circuit held that the question of the nature of the debt should have gone to a
                                   7
                                       jury since it was “not the province of the district court to weigh conflicting evidence for purposes
                                   8
                                       of summary judgment.” Id. at 1076.
                                   9
                                              Following Slenk, the district court in Hansen v. Ticket Track, Inc. denied defendant’s
                                  10
                                       motion for summary judgment on the “fact driven” analysis required to determine whether a debt
                                  11
                                       was “primarily for personal, family, or household purposes.” 280 F.Supp.2d 1196, 1204 (W.D.
                                  12
Northern District of California




                                       Wash. 2003). There, the debt concerned unpaid parking fees. The defendant argued that plaintiffs
 United States District Court




                                  13
                                       could not verify whether they parked in the lots for business or personal purposes and therefore
                                  14
                                       could not establish the debt was covered by the FDCPA. Id. at 1199. The district court rejected
                                  15
                                       that argument:
                                  16
                                              In the present case, the Court finds the nearly-dispositive factor to be the identity
                                  17
                                              of the individual plaintiff and whether the debt was incurred and paid in their
                                  18          personal capacities or some other capacity. It is undisputed that each of the three
                                              named plaintiffs paid the obligation out of personal funds. This was not a
                                  19          transaction between two business entities. The defendant argues that a plaintiff's
                                              reason for parking in the lot, i.e. the errand that they happened to be running that
                                  20          day, is the only relevant inquiry. While this factor is potentially relevant, in
                                              nearly every case it will be outweighed by the “identity” or “capacity” of the
                                  21
                                              debtor. The Court finds that context of the present case significantly distinct from
                                  22          the loan context in the above-cited cases giving significant weight to the
                                              “purpose” of the obligation. This is so because the “purpose” of the obligation
                                  23          incurred by the parking plaintiffs cannot be equated with the “purpose” of the
                                              errand they happened to be running. Here, where the debt was paid with personal
                                  24          funds, the nature of the obligation is a personal one, not a business one.
                                  25   Id. at 1204.
                                  26          In Chyba, defendant claimed that plaintiff had incurred damage to a rental vehicle and that
                                  27   summary judgment on the FDCPA claim should be granted because plaintiff failed to establish the

                                  28   debt was incurred for personal, family, or household purposes. Chyba v. First Fin. Asset Mgmt.,
                                                                                         8
                                         Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 9 of 18




                                   1   Inc., No. 12-CV-1721-BEN WVG, 2014 WL 1744136 (S.D. Cal. Apr. 30, 2014), aff'd, 671 F.

                                   2   App’x 989 (9th Cir. 2016). Citing Slenk and Hansen, the court denied summary judgment as

                                   3   follows:

                                   4           this Court finds that Defendant has not met its burden of showing that no
                                               reasonable factfinder could conclude that the alleged debt is a consumer debt
                                   5           within the meaning of FDCPA. Plaintiff allegedly rented a vehicle in her personal
                                   6           capacity. Her name appears on the paperwork, and no party has drawn this
                                               Court's attention to any reference to a business on the rental documents. The fact
                                   7           that certain statements in Plaintiff's deposition suggest that she sometimes rents
                                               cars for business purposes is far from sufficient to allow Defendant to meet its
                                   8           burden, given the other evidence in the record.
                                   9   Id. at *7.3

                                  10           Here, on the one hand, Viking submits evidence that DeNicolo flew from Chicago to San

                                  11   Francisco on the morning of Thursday, February 8, 2018 to meet with a client. He stayed

                                  12   overnight and returned the car the next morning.4 When DeNicolo was asked at his deposition
Northern District of California
 United States District Court




                                  13
                                               3
                                                  The two out-of-circuit trial courts cited by parties have considered whether rental car
                                  14   damage claims were personal or business debt and arrived at opposing conclusions. Compare
                                       Fagan v. Lawrence Nathan Assocs., Inc., 957 F.Supp.2d 784 (E.D. La. 2013) (treating attorneys’
                                  15   rental of car on firm corporate credit card while traveling on business as a covered debt for
                                       purposes of the FDCPA where “defendant treated and regarded [plaintiff] as a consumer who was
                                  16   using the Budget vehicle for his personal use and thus individually liable to Budget, as evidenced
                                       by Defendant's attempts to collect the debt against [him] individually.”) with Forgeron v. Hough,
                                  17   No. 10 C 6298, 2011 WL 3205295, at *5 (N.D. Ill. July 26, 2011) (vehicle rental agreement made
                                       on behalf of third party, but in furtherance of plaintiff’s plans to establish connections with third
                                  18   party to aid in launching his music business, was not “primarily for personal, family, or household
                                       purposes”); see also Yelin v. Swartz, 790 F.Supp.2d 331, 335 (E.D. Pa. 2011) (damage claim
                                  19   arising from car rental agreement was an FDCPA-covered debt: “Plaintiff's alleged financial
                                       obligation is not a matter of tort liability. Rather, if Plaintiff is responsible for the damage to the
                                  20   rental car, it is because such a duty was imposed by the rental agreement, which is a contract.”)
                                               4
                                  21              Exhibit 10 to the Belew Declaration is a document provided to Denicolo from Viking in
                                       support of the claim of damage. (Belew Decl. Exh. 10.) That document, headed “Thrifty Incident
                                  22   Report,” shows a date of February 10, 2018 at the top, and indicates the “incident date” was
                                       February 9, 2018, but is also stamped with the date “Feb 14 2018” twice on the lower portion.
                                  23   (Belew Decl., Exh. 10.) Under the “Renter/Driver Statement” portion of the form, there is a
                                       handwritten notation “customer doesn’t speak English.” (Id.) In the space where the customer is
                                  24   to enter their email address, there is a handwritten notation: “not available.” (Id.) Under “Type of
                                       Rental” the box for “business” is checked. (Id.) The areas of the form for “credit card issuer” and
                                  25   “name of employer” are left blank. (Id.) The area of the form stating “Renter/Driver
                                       acknowledges that damage to the rental vehicle as indicated occurred during their rental of the
                                  26   vehicle” does not include a signature under the “Renter/Driver Signature” box, but instead
                                       contains a handwritten notation: “Station Report.” (Id.) A “station report” is a damage report
                                  27   made when the customer is not present. (Belew Decl., Exh. 2 [Bacon Depo.] at 66-67.) At a
                                       minimum, the document indicates that it was not created on the date that DeNicolo returned the
                                  28   vehicle and flew back to Illinois. The reasonable inference is relevant here is that the “business”
                                       response to “Type of Rental” was not made by DeNicolo. The Court notes that Viking, too,
                                                                                            9
                                        Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 10 of 18




                                   1   whether there was any “personal aspect” of the trip, he said “no.” (Exh F. [DeNicolo Depo.] at

                                   2   32-33.) On the other hand: (1) DeNicolo did not use a company credit card to pay for the rental.

                                   3   (id. at 36); (2) he booked his own travel, including airfare and car rental (id.); and (3) Viking’s

                                   4   efforts to collect the debt for the vehicle damage were directed to DeNicolo individually, not to his
                                       company. Indeed, Viking treats debts assigned by Hertz in a uniform manner, regardless of
                                   5
                                       whether the underlying rental was made for “business” or “personal” reasons and does not make it
                                   6
                                       a practice to determine from Hertz or the renter the purpose for which the rental was made.
                                   7
                                       (Belew Decl., Exh. 2 [Bacon Depo.] at 115:2-116:20.)
                                   8
                                              As in Slenk, there is evidence in the record weighing both for and against a finding that the
                                   9
                                       alleged debt here was a “debt of a consumer to pay money arising out of a transaction in which the
                                  10
                                       money, property, insurance, or services which are the subject of the transaction are primarily for
                                  11
                                       personal, family, or household purposes.” 15 U.S.C. § 1692a(5). To find otherwise would require
                                  12
Northern District of California




                                       the Court to weigh the scant evidence offered by Viking against the evidence indicating the debt
 United States District Court




                                  13   was personal. As instructed by the Ninth Circuit in Slenk, when the objective facts, though
                                  14   undisputed, fall on both sides of a disputed issue, the court may not “weigh conflicting evidence
                                  15   for purposes of summary judgment,” and the motion must be denied. Slenk, 236 F.3d at 1076.
                                  16                  2.      Debt “Not In Default” When Assigned to Viking
                                  17          Next, Viking contends it did not act as “debt collector” when it contacted DeNicolo

                                  18   because DeNicolo’s account was not in default when obtained by Viking. The FDCPA was

                                  19   enacted with the intent “to eliminate abusive debt collection practices by debt collectors.” 15

                                  20   U.S.C. § 1692(e) (emphasis supplied). The FDCPA distinguishes “creditors” from “debt

                                  21   collectors,” defining a “debt collector” as “any person who uses any instrumentality of interstate
                                       commerce or the mails in any business the principal purpose of which is the collection of any
                                  22
                                       debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or
                                  23
                                       asserted to be owed or due another.” 15 U.S.C. § 1692a(6). The definition of “debt collector”
                                  24
                                       excludes, among others:
                                  25

                                  26

                                  27   submitted this document as evidence. (Motion at Exh. G, Dkt. No. 105-8.) However, given that
                                       Viking did not authenticate this or any of the documents it submitted in support of its motion, nor
                                  28   did it provide further information about how and when this document was created, little else can
                                       be gleaned from it.
                                                                                        10
                                        Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 11 of 18



                                               any person collecting or attempting to collect any debt owed or due or asserted to
                                   1           be owed or due another to the extent such activity . . . (iii) concerns a debt which
                                               was not in default at the time it was obtained by such person. . . .
                                   2

                                   3   15 U.S.C. § 1692a(6)(F)(iii) (emphasis supplied).

                                   4           Here, Viking contends that the debt at issue was not “in default” at the time it was
                                       transferred from Hertz to Viking. “Although the [FDCPA] does not define ‘in default,’ courts
                                   5
                                       interpreting [section] 1692a(6)(F)(iii) look to any underlying contracts and applicable law
                                   6
                                       governing the debt at issue.” De Dios v. Int’l Realty & Invs., 641 F.3d 1071, 1074 (9th Cir. 2011).
                                   7
                                       “Whether a debt is in default is generally controlled by the terms of the contract creating the
                                   8
                                       indebtedness and applicable state law.” Id. (emphasis supplied, quoting Fed. Trade Comm’n,
                                   9
                                       Advisory Op. n. 2 (April 25, 1989)). Where there is no clear contractual provision explaining
                                  10
                                       when a debt goes into default and no applicable state law, the court is left to apply a “case-by-case
                                  11
                                       approach.” Mavris v. RSI Enterprises Inc., 86 F.Supp.3d 1079, 1084 (D. Ariz. 2015) (citing
                                  12
Northern District of California




                                       Natividad v. Wells Fargo Bank, N.A., No. 3:12-CV-03646 JSC, 2013 WL 2299601, at *4 (N.D.
 United States District Court




                                  13   Cal. May 24, 2013); and De Dios, 641 F.3d at 1075 n.3). For example, in De Dios, the Ninth
                                  14   Circuit examined the terms of a stipulated forbearance agreement to determine whether the debt
                                  15   was considered in default at the time a property management agent, retained to collect rents,
                                  16   demanded payment. The court concluded that the agent’s collection of overdue rents was not
                                  17   collection on a debt “in default” because the “property management agent obtained the right to

                                  18   collect rents on the landlord’s behalf before the rent became due.” De Dios, 641 F.3d at 1075.

                                  19           Viking has not provided evidence of the contract creating the alleged indebtedness.

                                  20   Instead, Viking proffers as evidence its contract with Hertz, arguing that the terms of that

                                  21   agreement demonstrate that neither Viking nor Hertz considered the debt to be in default when it
                                       was placed with Viking. (Motion at 16:27-17:11.; see also Motion at 18:16-19 [“neither Viking
                                  22
                                       nor Hertz treated the account as being in default. To the contrary, their contract expressly
                                  23
                                       identifies the account as being “non-delinquent” and “not in default” at the time of assignment.”].)
                                  24
                                       Viking argues that it is “contracted with Hertz to providing billing services for non-delinquent
                                  25
                                       damage claims” such that, when it obtains a Hertz account for billing services, including
                                  26
                                       DeNicolo’s account, the subject debt is not in default. (Motion at 16:27-28.) Viking’s argument
                                  27
                                       fails for several reasons.
                                  28
                                                                                         11
                                        Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 12 of 18




                                   1          First, Viking’s argument elides the full terms of its agreement with Hertz, under which it

                                   2   performs both billing (pre-default) and collection (post-default) services. Viking calls the

                                   3   document the “Billing Services Agreement” between Viking and Hertz. (Motion at 7:1-9.) In

                                   4   reality, the document is entitled “Collection Services Agreement.” (Motion, Exh. B.)5 Further,
                                       the main agreement concerns collections, not simply billing as Viking represents in its brief.
                                   5
                                       Paragraph 8 of the agreement states that “All files placed with [Viking] are initially placed as a
                                   6
                                       collection agency and collection efforts, i.e., letters, phone calls, etc. must commence within 24
                                   7
                                       hours of receipt by [Viking].” (Id. at ECF 4, emphasis supplied.) The billing services amendment
                                   8
                                       was added several years later and notes that “[e]xcept as expressly modified by this Amendment
                                   9
                                       No. 1 the terms and conditions of the Collection Services Agreement shall remain in full force and
                                  10
                                       effect.” (Id. at ECF 10.)6 Thus, the terms of that contract do not establish that the debt was not in
                                  11
                                       default at the time it was placed with Viking, nor do they preclude Viking acting as a “debt
                                  12
Northern District of California




                                       collector” in the circumstances here.
 United States District Court




                                  13          Second, the agreement between the DeNicolo and Hertz indicates that “Charges not known
                                  14   to [Hertz] at the completion of the rental are payable by You, or by the person, corporation or
                                  15   other entity to whom such Charges are to be billed, immediately upon receipt of an invoice
                                  16   therefore or by billing to the credit, charge or debit/check card presented at the time of rental. . . .”
                                  17   (Belew Decl., Exh. 15 [Rental Jacket] at 3, emphasis supplied.) The record indicates an invoice

                                  18   for repairs to the vehicle was generated on February 12, 2018. (Id. at Exh. 11.)

                                  19          Even if no clear contractual provision establishes when the debt was “in default,” courts

                                  20   generally apply a “case-by-case approach” considering the surrounding circumstances to

                                  21   determine whether defendant acted as a “debt collector.” See Mavris v. RSI Enterprises Inc., 86
                                       F.Supp.3d 1079, 1084 (D. Ariz. 2015) (citing Natividad v. Wells Fargo Bank, N.A., No. 3:12-CV-
                                  22
                                       03646 JSC, 2013 WL 2299601, at *4 (N.D. Cal. May 24, 2013); and De Dios, 641 F.3d at 1075
                                  23

                                  24

                                  25          5
                                                 The Court further notes that this exhibit, like all others proffered in support of the motion
                                  26   was merely attached to the motion itself as an exhibit, with no accompanying declaration. Viking
                                       thus offered no evidence in an admissible form since it provided no foundation for admissibility or
                                  27   authentication of the documents.
                                               6
                                                 Plaintiff submits evidence that Viking has performed debt collection activities for over
                                  28   50 years and has performed debt collection for Hertz at least 12 years. (Pl. Addt’l Fact 38, 39.)
                                                                                          12
                                        Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 13 of 18




                                   1   n.3). The district court in Mavris discussed matters to be taken into consideration in the analysis

                                   2   as follows:

                                   3          the guiding principle of the analysis would be the status of the debt, viewed
                                              objectively in light of all the circumstances. That is, at the time a third party
                                   4          obtains a debt for collection, would a reasonable person in the debtor’s position
                                              believe that the creditor viewed the debt as being in default? Like the Slenk
                                   5          approach, this framework would balance a variety of different factors, none of
                                              which would necessarily be dispositive in a given case. The relevant factors
                                   6          might include the number of times a creditor has requested payment, the time that
                                              has elapsed since the first request, the urgency of the language used in those
                                              requests, the debtor's knowledge that she has been referred to a third party, the
                                   7          creditor's internal policies, any representations made by or on behalf of the
                                              creditor—either publicly or to a specific debtor—about how it collects debts, and
                                   8          apparent attempts by the creditor or third party to circumvent the FDCPA’s
                                              consumer protections. This list is not exhaustive; it necessarily captures only a
                                   9          subset of the factors that could impact objective perceptions of default in any
                                              given case.
                                  10
                                       Mavris, 86 F.Supp.3d at 1086 (D. Ariz. 2015). Relying on Slenk and other authorities, the court
                                  11
                                       found that “[o]bjective indicia of a creditor’s treatment of a debt are entitled to greater weight” or
                                  12
Northern District of California




                                       else “FDCPA protections would be subject to the whim of creditors” who could unilaterally
 United States District Court




                                  13
                                       determine whether the debt was considered “in default” and keep “debtors completely in the dark
                                  14   about when, if ever, those protections commence.” Id.; see also Echlin v. Dynamic Collectors,
                                  15   Inc., 102 F.Supp.3d 1179, 1185 (W.D. Wash. 2015) (denying summary judgment on whether debt
                                  16   “in default” where “[creditor’s] belief that Echlin’s account was not in default is not dispositive of
                                  17   whether default had in fact occurred” and the record’s “[o]bjective indicators of the debt’s status
                                  18   [were] limited”).

                                  19          Viking’s reliance on Diaz v. Viking Client Services, Inc. is misplaced. 2016 WL 5796835

                                  20   (D. Minn. Oct. 3, 2016). There, plaintiff alleged that Viking first notified him of the alleged

                                  21   damage to the car less than 30 days after the letter stated the alleged incident occurred. Id. at *1

                                  22   (providing agreement terms and stating that December 29 letter alleged damage occurred
                                       December 8). Plaintiff called and explained to Viking that he did not return a car on that date but
                                  23
                                       had returned one more than two weeks prior, which caused Viking to close the claim. Id. The
                                  24
                                       terms of the rental agreement with Avis stated that amounts due under the agreement must be paid
                                  25
                                       “upon demand” or else be subject to a “past due balance” charge. Id. Based on these allegations,
                                  26
                                       the court found that he could not have been “in default” on a debt simultaneous with this first
                                  27
                                       demand. Id. at *4. While the court acknowledged that, even if the debt was not in default yet,
                                  28
                                                                                         13
                                        Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 14 of 18




                                   1   Viking could be considered a “debt collector” if it had treated it as such—for example by

                                   2   repeatedly contacting plaintiff, using urgent language in its requests, or any apparent attempts to

                                   3   bypass the FDCPA’s consumer protections—plaintiff there had not so alleged. Id. at *3-4 (citing

                                   4   Mavris, 86 F.Supp.3d at 1086).

                                   5          On summary judgment here, plaintiff submits undisputed evidence that Viking never

                                   6   provided DeNicolo with notice of any amount due until 109 days after Hertz placed the account

                                   7   with it. The first and only letter mailed to DeNicolo was dated May 29, 2018, and stated:

                                   8          Dear Ronaldgjlr [sic] Denicolo,

                                   9          Viking Billing Service has been assigned a claim by Dollar Thrifty Corp for
                                              damages incurred to a vehicle you rented. As authorized agents, we would like to
                                  10          extend an offer to you to resolve your claim balance for 80% of the current
                                              amount due.
                                  11          To take advantage of this offer your payment must be received in our office
                                              within 30 days from the date of this letter. Upon completion of an agreed
                                  12          settlement, your account will be considered settled with Viking Billing Service,
Northern District of California
 United States District Court




                                              and we will notify our client Dollar Thrifty Corp. We are not obligated to renew
                                  13          this offer. If you have any questions regarding the terms of this settlement
                                              arrangement or if you need additional time to respond to this offer, please contact
                                  14          us at 800-490-9786 to discuss. Should your settlement payment(s) be returned for
                                              any reason by your banking institution, this settlement offer will be considered
                                  15          null and void.
                                  16   (Belew Decl., Exh. 4, emphasis supplied.) While Viking previously called the cell phone on

                                  17   DeNicolo’s account, it never stated why it was contacting him or left a message. Ryan Bacon,

                                  18   Assistant Vice President of Operations and Director of Strategy and Analytics for Viking, testified

                                  19   that all claims Hertz places with Viking for “billing” services automatically “roll-over” to

                                  20   “collection” services between 91 to 105 days after placement unless the claim is subject to some

                                  21   exclusion. (Belew Decl. Exh 2 [Bacon Depo.] at 9-10; 143:3-9, 210:10- 211:18.) Viking’s first

                                  22   time connecting with DeNicolo after Hertz placed the debt with Viking was within the period

                                  23   when the debt would have “rolled over” into collections, i.e., when Viking act as a “collection

                                  24   agency” for claims placed by Hertz. The letter gives rise to a reasonable inference that, even if the

                                  25   debt were not considered “in default” under the terms of the rental agreement, Viking was treating

                                  26   it as such by informing DeNicolo he had a “current balance due” on an established debt and must

                                  27   respond quickly to accept a settlement offer. (Belew Decl. Exh. 4.) From this evidence, the court

                                  28   finds that there are triable issues of fact as to whether a reasonable person in the DeNicolo’s
                                                                                        14
                                        Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 15 of 18




                                   1   position would believe that the Viking considered the debt to be in default or acted as if it were in

                                   2   default when it was assigned.

                                   3           For the foregoing reasons, the motion for summary judgment on DeNicolo’s claims7 is

                                   4   DENIED.

                                   5           B.      Fox’s Claims Based Upon Rosenthal Act Violations

                                   6           Fox alleges that Viking violated Section 1788.17 of the California Rosenthal Debt
                                       Collection Practices Act when it used “false, deceptive, or misleading” representations in
                                   7
                                       connection with the collection of debt and “unfair or unconscionable means” to collect, citing
                                   8
                                       FDCPA 15 U.S.C. sections 1692e and 1692f. He also alleges that Viking failed to include in its
                                   9
                                       “initial written communication with the consumer. . . that the debt collector is attempting to collect
                                  10
                                       a debt and that any information obtained will be used for that purpose” or other disclosures
                                  11
                                       regarding time limits on disputing or requesting verification of the debt. 15 U.S.C. §§ 1692e(11),
                                  12
Northern District of California




                                       1692g(a)(3)-(5). (FAC ¶¶ 79-85.)
 United States District Court




                                  13
                                               Viking moves for summary judgment on Fox’s claims on the grounds that the damage
                                  14
                                       claim it processed was not “due or owing” at the time the letter was sent, and therefore not subject
                                  15   to the Rosenthal Act. Because Fox’s claims for violation of the UCL and CCRA, and request for
                                  16   declaratory judgment, are all derivative of the Rosenthal Act violation, the Court’s analysis again
                                  17   turns on the “due or owing” question under that Act.
                                  18           Section 1788.17 of the Rosenthal Act incorporates by reference certain consumer
                                  19   protections set forth in the FDCPA and remedies for its violation but expands the definition of

                                  20   “debt collectors” who must comply with those consumer protections. As explained in a decision

                                  21   from this district:

                                  22           Under Section 1788.17 of the California Civil Code, the Rosenthal Act
                                               incorporates all of the substantive provisions applicable to debt collectors under
                                  23           the FDCPA, as well as the remedies for violations of those provisions, 15 U.S.C.

                                  24
                                               7
                                                 In its motion, Viking briefly raised the additional argument that DeNicolo incorrectly
                                  25   interpreted the IVC as requiring a rental company to reach an agreement on damages or file suit
                                       before attempting collection. (Motion at 20:1-7.) Although it failed to offer authority in its
                                  26   motion on this point, it significantly expanded its discussion of the IVC claim for the first time on
                                       reply. (See Reply, Dkt. No. 116, at 10:2-12:5.) However, Viking conceded at the hearing that the
                                  27   IVC claim rose or fell based upon the FDCPA violations. For this reason, the Court declines to
                                       reach the merits of summary judgment on the IVC claim for reasons other than the consumer
                                  28   nature of the debt and whether it was “in default” when placed with Viking.
                                                                                        15
                                        Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 16 of 18



                                                  1692b-k. Section 1692a of the federal act, where debt collector is defined, was
                                   1              one of the few sections of the FDCPA that the California legislature did not
                                                  incorporate in the Rosenthal Act.
                                   2

                                   3   Sudhir v. PHH Mortg. Corp., No. C 16-06088 WHA, 2017 WL 219681, at *2–3 (N.D. Cal. Jan.

                                   4   19, 2017). Section 1788.17 states:

                                   5              Notwithstanding any other provision of this title, every debt collector collecting
                                                  or attempting to collect a consumer debt shall comply with the provisions of
                                   6              Sections 1692b to 1692j, inclusive, of, and shall be subject to the remedies in
                                                  Section 1692k of, Title 15 of the United States Code. However, subsection (11)
                                                  of Section 1692e and Section 1692g shall not apply to any person specified in
                                   7              paragraphs (A) and (B) of subsection (6) of Section 1692a of Title 15 of the
                                                  United States Code or that person’s principal. The references to federal codes in
                                   8              this section refer to those codes as they read January 1, 2001.
                                   9   Cal. Civ. Code § 1788.17 (emphasis supplied).
                                  10              Under the Rosenthal Act, a “debt collector” is defined as “any person who, in the ordinary

                                  11   course of business, regularly, on behalf of himself or herself or others, engages in debt collection.”

                                  12   Cal. Civ. Code § 1788.2(c). The term “consumer debt” is defined as “money, property or their
Northern District of California
 United States District Court




                                  13   equivalent, due or owing or alleged to be due or owing from a natural person by reason of a
                                       consumer credit transaction.” Cal. Civ. Code § 1788.2(d) (emphasis supplied).
                                  14
                                                  The statute does not define the phrase “due or owing.” The California Office of the
                                  15
                                       Attorney General issued an opinion on the question of what constitutes “due or owing” under the
                                  16
                                       statute:
                                  17
                                                  The first issue to be addressed with respect to the Act concerns when a debt is
                                  18              “due [or] owing.” These terms have not been defined in the Act and may have
                                                  different meanings depending upon their context. “Due” generally means “having
                                  19              reached the date at which payment is required” or “[i]mmediately enforceable.”
                                                  “Owing” generally means “due to be paid” or “[t]hat is yet to be paid” or “owed.”
                                  20              We have examined the statutory history of the Act’s provisions in some detail.
                                                  The legislative purposes appear to be focused entirely upon debts that have
                                  21              become delinquent and subject to immediate collection activities. This
                                                  construction of the phrase “due [or] owing” would have the effect of conforming
                                  22              the Act’s provisions to federal law. Accordingly, the Act applies to debts that
                                                  have become delinquent, making them subject to collection.
                                  23   85 Cal. Op. Att’y Gen. 215 (2002) (internal citations omitted).
                                  24              As plaintiff notes, the Rosenthal Act does not mirror the definition of debt collector in the
                                  25   FDCPA or exclude from the definition those who collect on debts “not in default.” As stated by
                                  26   the California Court of Appeal:
                                  27              the FDCPA statutory definition of “debt collector” differs significantly from the
                                                  definition of “debt collector” provided under the Rosenthal Act; the definition of
                                  28              “debt collector” provided in the Rosenthal Act is far broader than that provided in
                                                                                            16
                                        Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 17 of 18



                                              the FDCPA. . . .Rather, the Rosenthal Act considers anyone who regularly
                                   1          engages in the act or practice of collecting money, property or their equivalent
                                              that is due or owing by a natural person as a result of a transaction between that
                                   2          person and another person in which the natural person acquired property, services,
                                              or money on credit, primarily for personal, family, or household purposes to be a
                                   3          “debt collector.”

                                   4   Davidson v. Seterus, Inc., 21 Cal.App.5th 283, 304 (2018), review denied (June 13, 2018)
                                       (emphasis in original); see also Stock v. Firstmark Servs., No. SA-CV-18-01363-CJC-KESX,
                                   5
                                       2018 WL 8193373, at *6 (C.D. Cal. Dec. 12, 2018) (“Unlike the FDCPA, the Rosenthal Act does
                                   6
                                       not exclude, from its definition of debt collector, those who collect debts that are not in default.”)
                                   7
                                       The possibility that a state might adopt a more expansive definition of ‘debt collector’ than is
                                   8
                                       provided by the FDCPA is contemplated by the FDCPA’s preemption provision, which
                                   9
                                       specifically allows for a state law to provide for greater consumer protections than the FDCPA.”
                                  10
                                       Davidson, 21 Cal. App. 5th at 304 n. 15 (quoting 15 U.S.C. § 1692n (“a State law is not
                                  11
                                       inconsistent with this [subchapter] if the protection such law affords any consumer is greater than
                                  12
Northern District of California




                                       the protection provided by” the FDCPA.)).
 United States District Court




                                  13          In its motion, Viking contends that (1) “pursuant to their contract, Hertz places non-
                                  14   delinquent, non-defaulted damage claims with Viking for billing services” (Motion at 22:16-19)
                                  15   and (2) that “the rationale set forth in Diaz (discussed above) for why Viking’s billing statement is
                                  16   not in “default” under the FDCPA applies equally for why the billing statement is not “due and
                                  17   owing” under the Rosenthal Act (id. at 22:5-7).8
                                  18          First, for the same reasons as set forth above with respect to DeNicolo’s claims, Viking’s

                                  19   suggestion that its contract with Hertz establishes that the claims placed with it (and particularly

                                  20   here, Hertz’s damage claim against Fox) are not in default finds no support in the contract itself,

                                  21   which authorizes both billing services and collection services. The contract establishes nothing
                                       whatsoever about whether all claims, or this particular claim, were considered in default or
                                  22
                                       delinquent at the time they were placed with Viking.
                                  23
                                              Second, even assuming the contract and the other evidence submitted by Viking were
                                  24
                                       admissible, none of the evidence establishes when the claim was forwarded to Viking or, indeed,
                                  25

                                  26          8
                                                  In addition to being inapposite on the merits here, Viking’s citation of the unpublished
                                  27   decision in Leon v. Emergency Med. Grp. of Watsonville, No. H040521, 2016 WL 3773933 (Cal.
                                       Ct. App. July 11, 2016) was improper. See Cal. Rules of Court 8.1115 (opinion that is not
                                  28   certified for publication “must not be cited or relied on by a court or a party in any other action”).
                                       Counsel is cautioned to avoid citation of unpublished decisions in future filings.
                                                                                          17
                                        Case 4:19-cv-00210-YGR Document 137 Filed 09/30/20 Page 18 of 18




                                   1   when the incident leading to the damage was alleged to have occurred. The incident report with

                                   2   Fox’s name on it does not include any information in the “date and time of incident” section of the

                                   3   form. (Motion, Exh. P.) And as Viking eventually conceded, the incident report was incorrect, as

                                   4   shown by evidence Fox provided to Viking. (Def. Fact 34.) As with the discussion of the “in
                                       default” issue above, Viking offers no evidence to establish when the claim would be considered
                                   5
                                       due and owing either in the contract between Hertz and Fox or directly from Hertz. Thus, contrary
                                   6
                                       to Viking’s assertion, the evidence it offers does not establish that Viking received the claim 20
                                   7
                                       days after Hertz identified damage, nor that Hertz had not determined the amount was due or
                                   8
                                       owing prior to forwarding the claim. Fox does not dispute that the notice Viking sent him on
                                   9
                                       April 23, 2019, was the first time he learned of the damage claim, nor that the letter prompted him
                                  10
                                       to contact Viking and inform its representative that Hertz was mistaken. However, these facts do
                                  11
                                       not foreclose Fox’s claim that Viking was a debt collector under the Rosenthal Act and that its
                                  12
                                       contacts with him violated sections 1692e and 1692f, 1692g of the FDCPA.9
Northern District of California
 United States District Court




                                  13          Consequently, the motion for summary judgment must be denied as to Fox’s claim as well.
                                  14   III.   CONCLUSION
                                  15          For the foregoing reasons, Viking’s motion for summary judgment is DENIED.
                                  16          This terminates Docket No. 105.
                                  17          IT IS SO ORDERED.

                                  18   Dated: September 30, 2020
                                                                                       _______________________________________
                                  19                                                           YVONNE GONZALEZ ROGERS
                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24
                                              9
                                  25             Viking raises the additional argument that, under the UCL, a plaintiff must show he
                                       suffered injury in fact and lost money or property as a result of the alleged unfair business
                                  26   practice. Cal. Bus. & Prof. Code § 17204. In opposition, plaintiff provides testimony from Fox
                                       stating that he would not have rented from Hertz had he known he would have been assessed
                                  27   improper charges and subjected to illegal debt collection practices. (Pl. Addt’l Fact 46 [Belew
                                       Decl., Exh. 14].) That Viking submits additional evidence for the first time on reply in an effort to
                                  28   dispute Fox’s statement only demonstrates that there are disputed issues of fact material to the
                                       claim that preclude summary judgment.
                                                                                        18
